DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Status of the Claims
Claims 1-20 are pending in the instant patent application. Claims 1, 11 and 16 are amended.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1).
	Regarding Claim 1, Nixon teaches the limitations of Claim 1 which state
	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions displayed by the first 
	initiating, by the first computing device, the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 
	modifying, by the first computing device, the scheduled series of actions to include a corrective action to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48. The user may interact with the UI device 112, for example, to modify or change a parameter associated with a control routine stored in the controller 11. The processor 30 of the controller 11 implements or oversees one or more process control routines (stored in a memory 32), which may include control loops. The processor 30 may communicate with the field devices 15-22 and 40-46 and with other nodes that are communicatively connected to the backbone 

	Bjorklund though, with the teachings of Nixon, teaches of 
	receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a PSA unit; based on analyzing the sensor data, determining 
	after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical 
	upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0112, 0149 via data processing platform determining if sensor values exceed thresholds and generated alerts. In one or more embodiments, the data processing platform may determine whether values in the sensor data exceed certain thresholds. As an example, the data processing platform may analyze valve data to see if a particular valve operation deviates from an average operation of other valves in similar service (e.g., in a same piece of equipment, in a same plant, in a same piece of equipment at a different plant, or the like). In some embodiments, a graphical user interface of an application may be used for providing alerts and/or receiving or generating commands for taking corrective action related to PSA, in accordance with one or more embodiments described herein. The graphical user interface may include an alert or alarm summary with information about a current state of a piece of equipment (e.g., a valve), a problem being experienced by a piece of equipment 
	after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken. For example: Product Purity. A unit may be designed for 99.9% Hydrogen Purity. The plant may be operating at 99.95% Hydrogen Purity. This operation is conservative and is impacting the plant's Hydrogen recovery by X. The system may determine and/or recommend that, to operate at the design recovery level, an adjustment to Y and Z. This recommendation may be displayed on the dashboard, delivered as an alert, and/or sent to the control platform to be implemented. The graphical user interface may include one or more buttons that, when pressed, cause one or more actions to be taken. For example, the graphical user interface may include a button that, when pressed, causes an operating characteristic (e.g., of a valve, of a plant, or the like) to change. For example, the computer may send a signal that opens or closes one or more valves or adjusts one or more flow controllers in response to a particular condition being detected. In another example, the graphical user interface may include a button that, when pressed, sends an alert to a contact, the alert including information similar to the information included in the alert provided via the graphical user interface. For example, an alert may be sent to one or more devices, and one or more users of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery; upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	wherein the received asset operation data is received periodically (Bjorklund: Para 0065 via sensor data collection intervals).
	Regarding Claim 3, the combination of Nixon/Bjorklund teaches the limitation of Claim 3 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human-machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents).
	Regarding Claim 4, the combination of Nixon/Bjorklund teaches the limitation of Claim 4 which states
	determining the difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0013 via determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit).
	Regarding Claim 6, the combination of Nixon/Bjorklund teaches the limitation of Claim 6 which states
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable 
	Regarding Claim 7, the combination of Nixon/Bjorklund teaches the limitation of Claim 7 which states
	wherein the asset operation data representing the one or more operating limits comprises a threshold value for the measurable element of the asset (Bjorklund: Para 0096, 0116 via thresholds and data analysis platform to determine thresholds. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples. The data processing platform may analyze the sensor data to determine new thresholds. For example, a valve vendor may say the valve is 
	Regarding Claim 8, the combination of Nixon/Bjorklund teaches the limitation of Claim 8 which states
	sending, by the first operating device, a request for the current asset condition data (Bjorklund: Para 0100 via data collection platform collecting sensor data to send to data analysis platform).
	Regarding Claim 9, the combination of Nixon/Bjorklund teaches the limitation of Claim 9 which states
	wherein the required one or more adjustments to the measurable element of the asset comprises instructions to ensure that the difference between a new current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset meets the one or more operating limits for the measurable element of the asset (Bjorklund: Para 
	Regarding Claim 10, the combination of Nixon/Bjorklund teaches the limitation of Claim 10 which states
	wherein the first computing device receives the mobile workflow and the asset operation data wirelessly through a network, the second computing device operationally connected to the network (Bjorklund: Para 0053 via operating environment).
	Regarding Claim 11, Nixon teaches the limitation of Claim 11 which states
	a first database configured to store a mobile workflow, the mobile workflow representing a scheduled series of actions a user of a first computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 5 line 57 – Col 6 line 25 via Generally, the context-aware mobile user interface devices cooperate with the expert systems, supervisory systems, and big data systems to facilitate improved operation of the process plant. The improved operation may be implemented using one or more of the presently described concepts which include, among others, aspects of collaboration, mobility, workflow 
	However, Nixon does not explicitly disclose the limitations of Claim 11 which state a second database configured to store asset operation data, the asset 
	Bjorklund though, with the teachings of Nixon, teaches of
	a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and 
	a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0048, 0096, 0055 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more 
	a mobile workflow platform comprising (Bjorklund: Para 0052 via The system may include one or more computing devices or platforms for collecting, storing, processing, and analyzing data from one or more sensors. FIG. 5A depicts an illustrative computing system that may be implemented at one or more components, pieces of equipment (e.g., PSA units), and/or plants. FIG. 5A-FIG. 5E (hereinafter collectively “FIG. 5”), show, by way of illustration, various components of the illustrative computing system in which aspects of the disclosure may be 
	one or more first processors (Bjorklund: Para 0066 via system environment); 
	a first communication interface in communication with a mobile device, a first connector, and a second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	first non-transitory computer-readable memory storing executable instructions (Bjorklund: Para 0066-0067 via computing system environment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery; a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery; a mobile workflow platform comprising: one or more first processors; a first communication interface in communication with a mobile device, a first connector, and a second connector; and first non-transitory computer-readable memory storing executable instructions. 
	Furthermore, the combination of Nixon/Bjorklund teaches the limitations of Claim 11 which state
	receive the mobile workflow from the first connector (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays information about the location of the welder within the process plant, as well as information that guides the welder to the target equipment (the furnace, in this case). When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may 
	receive the asset operation data from the second connector (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A), 

	transmit the asset operation data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 604, data analysis platform may update one or more dashboards. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more 
	the mobile device comprising: 
	one or more second processors (Bjorklund: Para 0066 via computing system environment); 
	a second communication interface in communication with the mobile workflow platform and the second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	second non-transitory computer-readable memory storing executable instructions that, when executed, cause the mobile device to (Bjorklund: Para 0066-0067 via computing system environment): 
	receive the mobile workflow from the mobile workflow platform (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power 
	receive the asset operation data from the mobile workflow platform (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A), 
	initiate the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has 
	receive the current operating condition from the second connector (Bjorklund: Para 0048, 0096 via In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples), 

	cause display of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken); 
	the first connector comprising: 
	one or more third processors (Bjorklund: Para 0066 via computing system environment); 
	a third communication interface in communication with the mobile workflow platform and the first database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	third non-transitory computer-readable memory storing executable instructions that, when executed, cause the first connector to (Bjorklund: Para 0066-0067 via computing system environment): 
	receive the mobile workflow from the first database (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a 
	transmit the mobile workflow to the mobile workflow platform (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays 
	the second connector comprising: 

	a fourth communication interface in communication with the mobile workflow platform and the third database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	fourth non-transitory computer-readable memory storing executable instructions that, when executed, cause the second connector to (Bjorklund: Para 0066-0067 via computing system environment): 
	receive the current asset condition data from the third database (Bjorklund 0048, 0096 via receiving reports on current performance and analysis unit), and 
	transmit the current asset condition data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 604, data analysis platform may update one or more dashboards. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more applications that may provide information received from one or more sensors or determined based on analyzing information received from one or more sensors, according to one or more embodiments described herein. The dashboard may be displayed as part of a smartphone application (e.g., running on a remote device, 
	Regarding Claim 12, the combination of Nixon/Bjorklund teaches the limitation of Claim 12 which states
	wherein transmitting the asset operation data to the mobile device comprises transmitting the asset operation data to the mobile device periodically (Bjorklund: Para 0065, 0123 via sensor data collection intervals and dashboards accessible by remote device).
	Regarding Claim 13, it is analogous to Claim 4 and rejected for the same reasons.
	Regarding Claim 15, it is analogous to Claim 9 and rejected for the same reasons.
Claims 5, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1) further in view of Hoff et al. (US 7,242,311 B2).
	Regarding Claim 5, while the combination of Nixon/Bjorklund teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 5 which state determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions.
	Hoff though, with the teachings of Nixon/Bjorklund teaches of

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Hoff in order to have determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 14, it is analogous to Claim 5 and is rejected for the same reasons.
	Regarding Claim 16, Nixon teaches the limitations of Claim 16 which state
	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions a user of a mobile computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform 
	sending, by the first computing device and to the mobile computing device, the mobile workflow (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has 
	receiving, from the mobile computing device, data representative of a modification to the scheduled series of actions of the mobile workflow to include a corrective action the user of the mobile computing device utilizes to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48. The user may interact with the UI device 112, for example, to modify or change a parameter associated with a control routine stored in the controller 11. The processor 30 of the controller 11 implements or oversees one or more process control routines (stored in a memory 32), which may include control loops. The processor 30 may communicate with the field devices 15-22 and 40-46 and with other nodes that are communicatively connected to the backbone 105. It should be noted that any control routines or modules (including quality prediction and fault detection modules or function blocks) described herein may have parts thereof implemented or executed by different controllers or other devices if so desired. Likewise, the control routines or modules described herein which are to be implemented within the process control system 10 may take any form, including software, firmware, hardware, etc. Control routines may be implemented in any desired software format, such as using object oriented programming, ladder logic, sequential function charts, function block diagrams, or using any other software programming language or design paradigm. In particular, the control routines may be 
	However, Nixon does not explicitly disclose the limitations of Claim 16 which state receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; sending, by the first computing device and to the mobile computing device, the asset operation data; sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery.
	Bjorklund though, with the teachings of Nixon, teaches of 

	sending, by the first computing device and to the mobile computing device, the asset operation data (Bjorklund: Para 0065, 0123 via Sensor data may be collected by a data collection platform 502. In one or more embodiments, the data collection platform 502 may be part of the control platform 506 (e.g., the sensors may send data directly to the control platform 506). The sensors may interface with the data collection platform 502 via wired or wireless transmissions. Sensor data (e.g., temperature data) may be collected continuously or at periodic intervals (e.g., every second, every five seconds, every ten seconds, every minute, every 
	sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; 
	Furthermore, Nixon does not explicitly disclose the limitation of Claim 16 which states receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully.
	Hoff though, with the teachings of Nixon/Bjorklund, teaches of
	receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully (Hoff: Col 10 line 56 - Col 11 line 10 via implementing the corrective action, collecting status information of the action and performing additional procedures and/or continuing on with the process). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Hoff in order to have receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	wherein the asset operation data is sent periodically, and the current asset condition data is sent after a request for the current asset condition data is received by the first computing device (Bjorklund: Para 0065, 0123 via sensor data collection intervals by data collection platform and dashboards of the data accessible by remote device).
	Regarding Claim 18, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 18 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human-machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents).
	Regarding Claim 19, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 19 which states
	wherein the mobile workflow is a maintenance workflow, and the data representative of the modification to the scheduled series of actions of the mobile workflow to include the corrective action the user of the mobile computing device utilizes to complete the task associated with the asset comprises data representative of an adjustment to the pressure value of the asset (Bjorklund: Para 
	Regarding Claim 20, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 20 which states
	wherein the asset operation data representing the one or more operating limits comprises at least one bound value for the measurable element of the asset (Bjorklund: Para 0096 via boundary, thresholds and acceptable range of limits).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchan (US 7,584,165 B2) - Support Apparatus, Method And System For Real Time Operations And Maintenance
Boerhout et al. (US 2015/0153251 A1) - SYSTEMS AND METHODS FOR INTEGRATED WORKFLOW DISPLAY AND ACTION PANEL FOR PLANT ASSETS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623